DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the conduit retainer section has a “taper section having a cross sectional-diameter that tapers”. However, claim 12 already recited that the fitting body has at least a portion that tapers. It is unclear if claim 13 is intending to refer to the taper section recited in claim 12 or requiring a second taper section. 
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 11-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Le Quere (FR 2,987,097A1). For portions of the rejection, please refer to the annotated fig. 1 of Le Quere below:

    PNG
    media_image1.png
    409
    741
    media_image1.png
    Greyscale

In regards to claim 1, Le Quere discloses a press fitting for an electrical conduit comprising: 
a fitting body (1) having first and second open ends, and an interior surface defining a passage (central bore) adapted to receive a piece of the electrical conduit therein, the fitting body including a press-connection section (at 5) that is deformable radially inward during a press connection process and a conduit retainer section (at 10) defining an inner dimension that is smaller than an inner dimension of the press-connection section;
a press connector (see annotated fig.) in the passage at the press-connection section of the fitting body, the press connector including teeth adapted to engage the piece of electrical conduit received in the passage when the press-connection section is deformed radially inward during the press connection process; and 
a conduit retainer (6, 15) in the passage at the conduit retainer section of the fitting body, the conduit retainer configured to releasably grip and removably retain the piece of electrical conduit in the fitting body before the press-connection section is deformed radially inward during the press connection process (see lines 110-136 of translation).
In regards to claim 7, Le Quere further discloses the conduit retainer comprises an annular body (shown in fig. 3).
In regards to claim 8, Le Quere further discloses the conduit retainer includes a plurality of conduit retainers (shown in fig. 9).
In regards to claim 11, Le Quere further discloses the conduit retainer comprises two conduit retainers arranged as mirror images about a central transverse plane of the fitting body (shown in fig. 9).
In regards to claim 12, Le Quere further discloses at least a portion of the conduit retainer section of the fitting body has a cross-sectional diameter that tapers in a direction away from the press-connection section (shown in annotated fig.).
In regards to claim 13, Le Quere further discloses the conduit retainer section of the fitting body has a uniform section (at 10) adjacent the press-connection section and having a uniform cross-sectional diameter, and a tapering section (13) having a cross-sectional diameter that tapers.
In regards to claim 14, Le Quere further discloses the conduit retainer section of the fitting body has a transition section (14) disposed between and interconnecting the uniform and tapering sections, wherein the transition section defines a stop (7) to limit insertion of the piece of electrical conduit into the socket.
In regards to claim 15, Le Quere further discloses the press-connection section has an inner cross-sectional diameter that it greater than the uniform cross-sectional diameter and the tapering cross-sectional diameter of the conduit retainer section of the fitting body (shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Le Quere as applied to claims 1 and 12 above, and further in view of Le Quere (US 2012/0126526 hereinafter “Le Quere ‘526”).
In regards to claims 9, 10, and 16, Le Quere discloses the fitting of claims 1 and 12. Le Quere does not disclose a gasket in the press-connection section of the fitting body configured to seal with the piece of electrical conduit when the press-connection section is deformed radially inward during the press connection process, or a separator in the press-connection section of the fitting body configured to separate the gasket and the press connector.
However, Le Quere ‘526 teaches a similar connector (1), comprising a gasket (10) in a press-connection section of a fitting body configured to seal with a piece of electrical conduit when the press-connection section is deformed radially inward during the press connection process, and a separator (8) in the press-connection section of the fitting body configured to separate the gasket and a press connector (5).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the fitting of Le Quere with a gasket in the press-connection section, in order to ensure a liquid-tight connection and prevent leakage. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the fitting of Le Quere with a spacer ring separating the gasket and press connector in order to keep each tooth of the press connector in an optimum working position, as taught by Le Quere ‘526 at paragraph [0025].

Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a press fitting comprising all limitations of the claims. 
Le Quere discloses a press fitting comprising most limitations of the claims as shown above, but does not show or suggest the conduit retainer includes at least one detent adapted to engage the piece of electrical conduit in the fitting body to releasably grip and removably retain the piece of electrical conduit in the fitting body.
Lawrence et al. (US 2018/0313478)discloses a press fitting comprising most limitations of the claims as shown in the parent application, but does not show or suggest  the conduit retainer being in a conduit retainer section defining an inner dimension that is smaller than an inner dimension of the press-connection section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        09/07/2022